DETAILED ACTION
	This non-final office action is in response to Applicant’s preliminary amendment filed on January 7, 2022. Applicant’s January 27th amendment canceled claims 1-87 and added new claims 88-105. Claims 88, 94, and 100 are the independent claims. 
	The instant application is a continuation of Application No. 13927742, now abandoned (after failure to respond to the Patent Board Decision mailed on June 18, 2018 wherein the Examiner’s rejections of the claims under 35 U.S.C. 101 and 35 U.S.C. 103(a) were affirmed – see at least Pages 6-9 of the PTAB July 18, 2019 decision), and is a continuation of Application No. 16574762 now U.S. Patent No. 11188932.
	The claims of the instant application are similar to those of Application No. 13927742 and are identical to the claims of 16574762 now U.S. Patent No. 11188932.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: System and Method for Real-Time Promotional Demand Management Utilizing Mobile E-Commerce Sales Leads


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 88-105 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11188932. This is a statutory double patenting rejection.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The table below maps the conflicting claims between the instant application and U.S. Patent No. 11188932.
17521036
USPN 11188932
88
1
89
2
90
3
91
4
92
5
93
6
94
7
95
8
96
9
97
10
98
11
99
12
100
13
101
14
102
15
103
16
104
17
105
18


Furthermore, the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  There is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 88-105 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Regarding independent Claims 88, 94 and 100, the claims are directed to the abstract idea of sales lead management, specifically managing sales leads associated with promotional demand. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process). 
The claims recite a judicial exception, a method for organizing human activity, sales lead management (Judicial Exception – Yes – organizing human activity). Specifically, the claims are directed to providing a list (data) of providers and associated promotional data (sales leads, suggested promotion quantity, etc.) within a geographical area/proximity of a user (sales resource device)), wherein sales lead management is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions as well as managing personal behavior (i.e. managing visits by salespersons to sales leads/prospects). See 2019 Revised Guidance, 84 Fed. Reg. at 52. Further all of the steps of “receiving”, “defining”, “calculating”, “identifying”, “transmitting”, and “providing” recite functions of the sales lead management by human sales persons. The intended purpose of independent claims 88, 94 and 100 appears to be to assist a human user (e.g. sales person), via their mobile device, with identifying sales leads based on their current location. Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions as well as managing personal behavior. The exceptions are the additional limitations of generic computer elements: server, network, sales resource device, display, processor having memory (Claim 94) and computer readable storage medium having computer executable instructions (Claim 100). See 2019 Revised Guidance, 84 Fed. Reg. at  52. Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include: processor, memory, interface, and a component. These generic computing components are merely used to obtain/receive and process data as described extensively in Applicant’s disclosure. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's demand tracking in the general field of business management and would not provide significantly more than the judicial exception itself. Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."' 837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis  added). The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)). Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) server, network, sales resource device, display and computer readable storage medium having computer executable instructions the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)). In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept. Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process). 
The claimed steps of defining a geographical area, calculating….the current consumer demand, identifying one or more providers, and providing a list of the one or more providers. These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components. Other than the recitation of a server, network, sales resource device, display and computer readable storage medium having computer executable instructions nothing in the claimed steps precludes the step from practically being performed in the mind. The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the steps of receiving…real-time detected location of the sales resource device, and transmitting a notification to the sales resource device are directed to insignificant pre-solution activity (i.e. data gathering). The mere nominal recitation of a generic computer (server, processor, computer program product) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application. The generic memory, processor, server, computer program product and display are recited at a high level of generality merely performs generic computer functions of receiving and processing data. The generic computer (processor, server, …) merely applies the abstract idea using generic computer components.  The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. For the receiving, providing and storing steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 88-93, 95-99 and 101-105, the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claims 88, 94 and 100. 
Claims 89, 95 and 101 further limit the abstract idea by calculating and displaying a probability of closing an agreement (mathematical operation) (a more detailed abstract idea remains an abstract idea). Claims 90, 96 and 102 further limit the abstract idea by receiving a sales indication relating to closing an agreement and updating a forecasted demand (a more detailed abstract idea remains an abstract idea).  Claims 91, 97 and 103 further limit the abstract idea by identifying an ownership indicator (a more detailed abstract idea remains an abstract idea). Claims 92, 98 and 104 further limit the abstract idea by further limit the sales activity history to indicate a particular sales resource having interacted with a provider (a more detailed abstract idea remains an abstract idea). Claims 93, 99 and 105 further limits the abstract idea by including competitive promotion information (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer. 

Further regarding claims 88-105, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper. The claim limitations which recite a computer implemented method is at best recite generic, well known hardware. However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea. Further the recited memories are part of every conventional general purpose computer. 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention. A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines. It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a server, processor, display and memory merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.  Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper. The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware. However, the recited generic hardware simply performs generic computer function of storing, receiving, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea. Further the recited memories and processor are part of every conventional general purpose computer.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 88, 91-94, 97-100 and 103-105 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell, U.S. Publication No. 20110258067, in view of Hunt et al., U.S. Publication No. 20080294996, in view of Tekwani, U.S. Publication No. 20120066393 and further view of Oksman, U.S. Publication No. 20130030872.

Regarding Claims 88, 94 and 105, Rowell discloses a system and method (Paragraphs 2, 94-96) comprising:
Receiving over a network at a server associated with a promotion service the real-time location of the sales resource device (Paragraphs 34, 81, 82);
Defining, with the server, a geographical area (state, zip code, etc.) based on the real-time detected location of the sales resource device (Paragraphs 94, 95, 100);
Calculating, with the server, responsive to the real-time location of the sales resource device a current consumer demand for one or more promotions in the geographical area based on virtual offers, the current demand comprising at least one or more promotions and a demanded quantity of at least a portion of the one or more promotions (Paragraph 26, 30, 45, 94-96, 146); 
Identifying one or more providers in the geographical area that are identified as able to supply at least a portion of the current consumer demand for the one or more promotions (Paragraphs 95-96, 114, 128, 146), thereby identifying the one or more providers as one or more demand relevant and geographically relevant sales leads (Paragraphs 94-96, 146);
In response to the identification, transmitting a notification (alert, message, display) to the sales resource device in response to the real-time location of the sales resource device, wherein the notification causes a display to be altered to display provider information for each of the sales leads (providers) (Paragraphs 37, 70, 152, 153), the sales lead information comprising for each sales lead: a promotion indication of a good or service (Paragraphs 26, 146), a promotion quantity suggested for each provider based on the forecasted demand (Paragraphs 156, 165) and a sales status of the lead indicating a last communication with the sales lead by any of a plurality of sales resource devices operative in the network (Paragraphs 5, 6, 17, 70, 115, 148, 157);
Further responsive to the notification received at the sales resource device providing a list of the one or more providers in proximity (Paragraphs 41, 94-96, 103-106);

While Rowell discloses provider information and location information, Rowell does not disclose an order of proximity to the sales resource device or a provider location indication as claimed.
Hunt et al., from the same field of endeavor of sales lead management, discloses a system and method comprising:
Provider information comprising a provider location indication (Paragraphs 114, 286-288);
Providing a list of the one or more providers in an order of proximity to the sales resource device; generating a next provider indication, wherein the next provider indication provides the sales resource device with a suggested next provider of the one or more providers to visit next based at least in part on proximity of the sales resource device to the suggested next provider in the geographical area (Paragraphs 285-292, 139,368,485, 1198, 1225-1234); 
Sales lead stats including a last communication... plurality of sales resources devices operative in the network... receiving a user input... update... storing on a server, remote from the sales resource device... updated... status (Paragraphs 53, 75, 129, 446-448).

It would have been obvious to one of ordinary skill in the to modify Rowell and include the element or step cited above, because both Rowell and Hunt et al. are inventions directed to quantifying, categorizing, integrating, and leveraging provider, consumer, and sales data (see Rowell Paragraph 146, “the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order,” and see Hunt et al. Paragraph 111, “The analytic platform 100 may provide innovative solutions... including on-demand pricing insights, emerging category insights... neighborhood insights... consumer tracking and targeting”) such that a person of ordinary skill in the would be motivated to use the teaching of Hunt et al. to increase the scope and integration information derived from leads (see Paragraphs 110, “The analytic platform 100 may provide a novel approach to managing and integrating market and enterprise information and enabling predictive analytics. The analytic platform 100 may leverage approaches... so that it may be consumed and delivered in real-time, with flexibility and open integration. This representation of the data, when combined with the analytic methods... may minimize the processing time and cost and maximize the performance... This technique may be applied to problems where there may be a need to access integrated views across multiple data sources ... where there may be highly personalized and flexible real-time reporting 190, analysis 192 and forecasting”).

Rowell does not disclose a real-time detected current location of a sales resource device and does not disclose that providers identified in the geographical area defined based on the real-time detected current location of the sales resource device as claimed. 

Tekwani, from the same field of endeavor of sales lead management, discloses a system and method comprising:
Detecting a real-time current location of a sales resource device (Paragraphs 35, 40);
Displaying providers identified in the geographical area defined based on the real-time detected current location of the sales resource device (Paragraphs 37, 41). 

It would have been obvious to one of ordinary skill in the to modify Rowell and include the element or step cited above, because both Rowell and Tekwani are inventions directed to quantifying, categorizing, integrating, and leveraging provider, consumer, and sales data (see Rowell Paragraph 146, “the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order,” and see Tekwani Paragraph 41, “a method is directed for field service professional to push new leads to the mobile device 302 based on current location of the service personnel's mobile device 302 and anticipated duration of current task”) such that a person of ordinary skill in the would be motivated to use the teaching of Tekwani to increase the scope and integration of lead information (see Paragraph 41, “The service lead information may be extracted from web based service lead systems such as servicemagic.com, servicemax.com and correlated with context and criteria before being pushed to the mobile device”).
Rowell does not disclose a sales status of the sales lead indicating a last communication (Claim 100 only). 

Oksman, from the sale field of endeavor of sales lead management, discloses a system and method comprising:
A sales status of the sales lead indicating a last communication with the sales lead by any of the plurality of sales resources devices operative in the network (Paragraphs 37, 45-49, Paragraphs 33-34, 38, 43-44, 64-87);
Receiving a user input via the sales resource device to update the sales status of a particular sales lead (Paragraphs 33-34, 53, 94, 41 -42, 45-47; Figure 1B).

It would have been obvious to one of ordinary skill in the to modify Rowell and include the element or step cited above, because both Rowell and Oksman are inventions directed to quantifying, categorizing, integrating, and leveraging provider, consumer, and sales data (see Rowell Paragraph 146, “the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order,” and see Oksman Paragraph 37, “code for tracking sales activities, communicating with sales persons, customization of sales material, managing sales lead information, scheduling sales personnel, and analyzing the feedback from sales sessions”) such that a person of ordinary skill in the would be motivated to use the teaching of Oksman to increase the range of tools available for integration of lead information (see Paragraph 60, “tools to customize a sales information packet which may include sales data, customer requirements, sales lead information, technical information, and industry standard software tools”).

Regarding Claims 91, 97 and 103, Rowell discloses a system and method wherein the provider information comprises an ownership indicator identifying a sales resource associated with the provider (Paragraphs 70, 114).

Regarding Claims 92, 98 and 104, Rowell discloses a system and method wherein the provider information further comprises activity history indicating a particular sales resource having interacted with the provider (Paragraphs 26, 68, 70, 156, 157).

Regarding Claims 93, 99 and 105, Rowell discloses a system and method wherein the provider information further comprising competitive promotion information associated with the provider, the competitive promotion information including at least ONE of a promotion provider OR a promotion cost and value OR units sold of the competitive promotion (Paragraphs 14, 122, 146, 150).





Claims 89, 90, 95, 96, 101 and 102 are rejected under 35 U.S.C. 103 as being unpatentable over Rowell, U.S. Publication No. 20110258067, in view of Hunt et al., U.S. Publication No. 20080294996, in view of Tekwani, U.S. Publication No. 20120066393 and further view of Oksman, U.S. Publication No. 20130030872 as applied to the claims above and further in view of Johnson et al., U.S. Patent Publication No. 2011/0246255. 

Regarding Claims 89, 95 and 101, Rowell discloses a system and method further comprising determining a sale value based on a probability to close (probability of sale; Paragraph 146).

Rowell does not calculating and/or displaying a probability of closing an agreement as claimed.

Gilbert et al., from the same field of endeavor of sales lead management, discloses a system and method further comprising:
For each sales lead calculating a probability of closing an agreement between service and a respective provider for the promotion service to offer the good or service on behalf of the service provider (Paragraphs 18, 19, 68, 69); and
Causing the probability of closing the agreement to be displayed on the sales resource device (Paragraphs 68-71; Figure 4).

	It would have been obvious to one skilled in the art that the system and method as disclosed by Rowell would have benefited from calculating and displaying a probability of closing an agreement in view of the disclosure of Gilbert et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 90, 96 and 102, Rowell does not disclose receiving an indication of relating to closing an agreement or updating the forecasted demand as claimed.

Gilbert et al., from the same field of endeavor of sales lead management, discloses a system and method comprising:
Receiving a sales indication via the sales resource device relating to closing an agreement between the promotion service and the respective provider for the promotion service for the good or service on behalf of the respective provider (Figure 3; Paragraphs18, 19, 68-71); and
In response to receiving the sale indication, updating the forecasted consumer demand on the system (Paragraphs 38).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683